Herlihy, J.
Appeal by the relator from a judgment denying a petition for a writ of habeas corpus, without a hearing. The relator alleges that his indictment in 1934 was founded upon incompetent evidence before the Grand Jury. In our opinion such a contention is similar to an attack on the sufficiency of the indictment itself and where a defendant has failed to raise any such contention prior to entry of a plea of guilty and judgment thereon, he has waived any objections thereto. People v. Jackson (18 N Y 2d 516) is inapplicable to the present case because in Jackson the defendant, prior to the trial, moved to dismiss the indictment upon the ground that the evidence presented to the Grand Jury was insufficient and which motion was denied. Thereafter he was found guilty after trial. Judgment affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Gabrielli, JJ., concur in memorandum by Herlihy, J.